Please file this Prospectus Supplement with your records. WELLS FARGO FUNDS TRUST WELLS FARGO ADVANTAGE INDEX ASSET ALLOCATION FUND WELLS FARGO ADVANTAGE GROWTH BALANCED FUND WELLS FARGO ADVANTAGE MODERATE BALANCED FUND Class C Supplement dated April 30, 2010, to the Prospectus dated February 1, 2010, as previously supplemented on January 13, 2010, and March 1, 2010. This supplement contains important information about the Funds referenced above. The following bullet point appearing in the section entitled “How to Exchange Shares” of the Prospectus states a current exception to the term of the exchange policy that in general exchanges may be made between like share classes of any Wells Fargo Advantage Fund offered to the general public for investment: · Class C shares of non-money market funds may be exchanged for Class A shares of the Wells Fargo Advantage Money Market Fund. Class A shares purchased in such an exchange may only be re-exchanged for Class C shares of non-money market funds. Effective July 1, 2010, this exception will be eliminated, and the bullet point will be deleted and replaced with the following. · Class C shares of non-money market funds may be exchanged for Class C shares of the Wells Fargo Advantage Money Market Fund. · Class C shares of non-money market funds may no longer be exchanged for Class A shares of a Wells Fargo Advantage Money Market Fund. AFR040/P501SP2 Please file this Prospectus Supplement with your records. WELLS FARGO FUNDS TRUST WELLS FARGO ADVANTAGE DOW JONES TARGET TODAY FUND WELLS FARGO ADVANTAGE DOW JONES TARGET 2010 FUND WELLS FARGO ADVANTAGE DOW JONES TARGET 2020 FUND WELLS FARGO ADVANTAGE DOW JONES TARGET 2030 FUND WELLS FARGO ADVANTAGE DOW JONES TARGET 2040 FUND Class C Supplement dated April 30, 2010, to the Prospectus dated July 1, 2009, as previously supplemented August 13, 2009, October 5, 2009, February 2, 2010, and March 1, This supplement contains important information about the Funds referenced above. The following bullet point appearing in the section entitled “How to Exchange Shares” of the Prospectus states a current exception to the term of the exchange policy that in general exchanges may be made between like share classes of any Wells Fargo Advantage Fund offered to the general public for investment: · Class C shares of non-money market funds may be exchanged for Class A shares of the Wells Fargo Advantage Money Market Fund. Class A shares purchased in such an exchange may only be re-exchanged for Class C shares of non-money market funds. Effective July 1, 2010, this exception will be eliminated, and the bullet point will be deleted and replaced with the following. · Class C shares of non-money market funds may be exchanged for Class C shares of the Wells Fargo Advantage Money Market Fund. · Class C shares of non-money market funds may no longer be exchanged for Class A shares of a Wells Fargo Advantage Money Market Fund. TDR040/P601SP3 Please file this Prospectus Supplement with your records. WELLS FARGO FUNDS TRUST WELLS FARGO ADVANTAGE C&B LARGE CAP VALUE FUND WELLS FARGO ADVANTAGE DIVERSIFIED EQUITY FUND WELLS FARGO ADVANTAGE EMERGING GROWTH FUND WELLS FARGO ADVANTAGE EQUITY INCOME FUND WELLS FARGO ADVANTAGE EQUITY VALUE FUND WELLS FARGO ADVANTAGE GROWTH EQUITY FUND WELLS FARGO ADVANTAGE LARGE CAP APPRECIATION FUND WELLS FARGO ADVANTAGE LARGE COMPANY GROWTH FUND WELLS FARGO ADVANTAGE SMALL COMPANY GROWTH FUND WELLS FARGO ADVANTAGE SMALL COMPANY VALUE FUND Class C Supplement dated April 30, 2010, to the Prospectus dated March 1, 2010, as previously supplemented on March 1, 2010. This supplement contains important information about the Funds referenced above. The following bullet point appearing in the section entitled “How to Exchange Shares” of the Prospectus states a current exception to the term of the exchange policy that in general exchanges may be made between like share classes of any Wells Fargo Advantage Fund offered to the general public for investment: · Class C shares of non-money market funds may be exchanged for Class A shares of the Wells Fargo Advantage Money Market Fund. Class A shares purchased in such an exchange may only be re-exchanged for Class C shares of non-money market funds. Effective July 1, 2010, this exception will be eliminated, and the bullet point will be deleted and replaced with the following. · Class C shares of non-money market funds may be exchanged for Class C shares of the Wells Fargo Advantage Money Market Fund. · Class C shares of non-money market funds may no longer be exchanged for Class A shares of a Wells Fargo Advantage Money Market Fund. EGR040/P901SP Please file this Prospectus Supplement with your records. WELLS FARGO FUNDS TRUST WELLS FARGO ADVANTAGE GOVERNMENT SECURITIES FUND WELLS FARGO ADVANTAGE HIGH INCOME FUND WELLS FARGO ADVANTAGE INCOME PLUS FUND WELLS FARGO ADVANTAGE INFLATION-PROTECTED BOND FUND WELLS FARGO ADVANTAGE SHORT DURATION GOVERNMENT BOND FUND WELLS FARGO ADVANTAGE SHORT-TERM BOND FUND WELLS FARGO ADVANTAGE SHORT-TERM HIGH YIELD BOND FUND WELLS FARGO ADVANTAGE STABLE INCOME FUND WELLS FARGO ADVANTAGE STRATEGIC INCOME FUND WELLS FARGO ADVANTAGE TOTAL RETURN BOND FUND WELLS FARGO ADVANTAGE ULTRA SHORT-TERM INCOME FUND Class C Supplement dated April 30, 2010, to the Prospectus dated October 1, 2009, as previously supplemented on December 1, 2009, December 11, 2009, and January 5, 2010. This supplement contains important information about the Funds referenced above. The following bullet point appearing in the section entitled “How to Exchange Shares” of the Prospectus states a current exception to the term of the exchange policy that in general exchanges may be made between like share classes of any Wells Fargo Advantage Fund offered to the general public for investment: · Class C shares of non-money market funds may be exchanged for Class A shares of the Wells Fargo Advantage Money Market Fund. Class A shares purchased in such an exchange may only be re-exchanged for Class C shares of non-money market funds. Effective July 1, 2010, this exception will be eliminated, and the bullet point will be deleted and replaced with the following. · Class C shares of non-money market funds may be exchanged for Class C shares of the Wells Fargo Advantage Money Market Fund. · Class C shares of non-money market funds may no longer be exchanged for Class A shares of a Wells Fargo Advantage Money Market Fund. IFR040/P1001S3 Please file this Prospectus Supplement with your records. WELLS FARGO FUNDS TRUST WELLS FARGO ADVANTAGE ASIA PACIFIC FUND WELLS FARGO ADVANTAGE DIVERSIFIED INTERNATIONAL FUND WELLS FARGO ADVANTAGE EMERGING MARKETS EQUITY FUND WELLS FARGO ADVANTAGE INTERNATIONAL CORE FUND WELLS FARGO ADVANTAGE INTERNATIONAL VALUE FUND Class C Supplement dated April 30, 2010, to the Prospectus dated February 1, 2010. This supplement contains important information about the Funds referenced above. The following bullet point appearing in the section entitled “How to Exchange Shares” of the Prospectus states a current exception to the term of the exchange policy that in general exchanges may be made between like share classes of any Wells Fargo Advantage Fund offered to the general public for investment: · Class C shares of non-money market funds may be exchanged for Class A shares of the Wells Fargo Advantage Money Market Fund. Class A shares purchased in such an exchange may only be re-exchanged for Class C shares of non-money market funds. Effective July 1, 2010, this exception will be eliminated, and the bullet point will be deleted and replaced with the following. · Class C shares of non-money market funds may be exchanged for Class C shares of the Wells Fargo Advantage Money Market Fund. · Class C shares of non-money market funds may no longer be exchanged for Class A shares of a Wells Fargo Advantage Money Market Fund. IER040/P301SP Please file this Prospectus Supplement with your records. WELLS FARGO FUNDS TRUST WELLS FARGO ADVANTAGE CAPITAL GROWTH FUND WELLS FARGO ADVANTAGE ENDEAVOR SELECT FUND WELLS FARGO ADVANTAGE GROWTH FUND WELLS FARGO ADVANTAGE LARGE COMPANY CORE FUND WELLS FARGO ADVANTAGE LARGE COMPANY VALUE FUND WELLS FARGO ADVANTAGE U.S. VALUE FUND Class C Supplement dated April 30, 2010, to the Prospectus dated December 1, 2009, as previously supplemented on January 13, 2010, February 2, 2010, February 19, This supplement contains important information about the Funds referenced above. The following bullet point appearing in the section entitled “How to Exchange Shares” of the Prospectus states a current exception to the term of the exchange policy that in general exchanges may be made between like share classes of any Wells Fargo Advantage Fund offered to the general public for investment: · Class C shares of non-money market funds may be exchanged for Class A shares of the Wells Fargo Advantage Money Market Fund. Class A shares purchased in such an exchange may only be re-exchanged for Class C shares of non-money market funds. Effective July 1, 2010, this exception will be eliminated, and the bullet point will be deleted and replaced with the following. · Class C shares of non-money market funds may be exchanged for Class C shares of the Wells Fargo Advantage Money Market Fund. · Class C shares of non-money market funds may no longer be exchanged for Class A shares of a Wells Fargo Advantage Money Market Fund. LCR040/P101SP2 Please file this Prospectus Supplement with your records. WELLS FARGO FUNDS TRUST WELLS FARGO ADVANTAGE CALIFORNIA MUNICIPAL MONEY MARKET FUND WELLS FARGO ADVANTAGE GOVERNMENT MONEY MARKET FUND WELLS FARGO ADVANTAGE MINNESOTA MONEY MARKET FUND WELLS FARGO ADVANTAGE MONEY MARKET FUND WELLS FARGO ADVANTAGE NATIONAL TAX-FREE MONEY MARKET FUND WELLS FARGO ADVANTAGE TREASURY PLUS MONEY MARKET FUND WELLS FARGO ADVANTAGE 100% TREASURY MONEY MARKET FUND Class A Supplement dated April 30, 2010, to the Prospectus dated July 1, 2009, as previously supplemented on August 13, 2009, December 1, 2009, January 11, 2010, March 3, 2010, and March18, 2010. This supplement contains important information about the Funds referenced above. The following bullet point appearing in the section entitled “How to Exchange Shares” of the Prospectus states a current exception to the term of the exchange policy that in general exchanges may be made between like share classes of any Wells Fargo Advantage Fund offered to the general public for investment: · Class C shares of non-money market funds may be exchanged for Class A shares of the Wells Fargo Advantage Money Market Fund. Class A shares purchased in such an exchange may only be re-exchanged for Class C shares of non-money market funds. Effective July 1, 2010, this exception will be eliminated, and the bullet point will be deleted and replaced with the following. · Class C shares of non-money market funds may be exchanged for Class C shares of the Wells Fargo Advantage Money Market Fund. · Class C shares of non-money market funds may no longer be exchanged for Class A shares of a Wells Fargo Advantage Money Market Fund. MMR040/P1201S2 Please file this Prospectus Supplement with your records. WELLS FARGO FUNDS TRUST WELLS FARGO ADVANTAGE CALIFORNIA LIMITED-TERM TAX-FREE FUND WELLS FARGO ADVANTAGE CALIFORNIA TAX-FREE FUND WELLS FARGO ADVANTAGE COLORADO TAX-FREE FUND WELLS FARGO ADVANTAGE INTERMEDIATE TAX/AMT-FREE FUND WELLS FARGO ADVANTAGE MINNESOTA TAX-FREE FUND WELLS FARGO ADVANTAGE MUNICIPAL BOND FUND WELLS FARGO ADVANTAGE SHORT-TERM MUNICIPAL BOND FUND WELLS FARGO ADVANTAGE ULTRA SHORT-TERM MUNICIPAL INCOME FUND WELLS FARGO ADVANTAGE WISCONSIN TAX-FREE FUND Class C Supplement dated April 30, 2010, to the Prospectus dated November 1, 2009, as previously supplemented on February 2, 2010. This supplement contains important information about the Funds referenced above. The following bullet point appearing in the section entitled “How to Exchange Shares” of the Prospectus states a current exception to the term of the exchange policy that in general exchanges may be made between like share classes of any Wells Fargo Advantage Fund offered to the general public for investment: · Class C shares of non-money market funds may be exchanged for Class A shares of the Wells Fargo Advantage Money Market Fund. Class A shares purchased in such an exchange may only be re-exchanged for Class C shares of non-money market funds. Effective July 1, 2010, this exception will be eliminated, and the bullet point will be deleted and replaced with the following. · Class C shares of non-money market funds may be exchanged for Class C shares of the Wells Fargo Advantage Money Market Fund. · Class C shares of non-money market funds may no longer be exchanged for Class A shares of a Wells Fargo Advantage Money Market Fund. MIR040/P1101S2 Please file this Prospectus Supplement with your records. WELLS FARGO FUNDS TRUST WELLS FARGO ADVANTAGE C&B MID CAP VALUE FUND WELLS FARGO ADVANTAGE COMMON STOCK FUND WELLS FARGO ADVANTAGE DISCOVERY FUND WELLS FARGO ADVANTAGE ENTERPRISE FUND WELLS FARGO ADVANTAGE MID CAP DISCIPLINED FUND WELLS FARGO ADVANTAGE MID CAP GROWTH FUND WELLS FARGO ADVANTAGE OPPORTUNITY FUND WELLS FARGO ADVANTAGE SMALL CAP DISCIPLINED FUND WELLS FARGO ADVANTAGE SMALL CAP GROWTH FUND WELLS FARGO ADVANTAGE SMALL CAP VALUE FUND WELLS FARGO ADVANTAGE SMALL/MID CAP VALUE FUND Class C Supplement dated April 30, 2010, to the Prospectus dated March 1, 2010, as previously supplemented on January 13, 2010, and March 19, 2010. This supplement contains important information about the Funds referenced above. The following bullet point appearing in the section entitled “How to Exchange Shares” of the Prospectus states a current exception to the term of the exchange policy that in general exchanges may be made between like share classes of any Wells Fargo Advantage Fund offered to the general public for investment: · Class C shares of non-money market funds may be exchanged for Class A shares of the Wells Fargo Advantage Money Market Fund. Class A shares purchased in such an exchange may only be re-exchanged for Class C shares of non-money market funds. Effective July 1, 2010, this exception will be eliminated, and the bullet point will be deleted and replaced with the following. · Class C shares of non-money market funds may be exchanged for Class C shares of the Wells Fargo Advantage Money Market Fund. · Class C shares of non-money market funds may no longer be exchanged for Class A shares of a Wells Fargo Advantage Money Market Fund. SCR040/P201SP2 Please file this Prospectus Supplement with your records. WELLS FARGO FUNDS TRUST WELLS FARGO ADVANTAGE SOCIAL SUSTAINABILITY FUNDSM Class C Supplement dated April 30, 2010, to the Prospectus dated December 1, 2009, as previously supplemented on February 2, 2010. This supplement contains important information about the Fund referenced above. The following bullet point appearing in the section entitled “How to Exchange Shares” of the Prospectus states a current exception to the term of the exchange policy that in general exchanges may be made between like share classes of any Wells Fargo Advantage Fund offered to the general public for investment: · Class C shares of non-money market funds may be exchanged for Class A shares of the Wells Fargo Advantage Money Market Fund. Class A shares purchased in such an exchange may only be re-exchanged for Class C shares of non-money market funds. Effective July 1, 2010, this exception will be eliminated, and the bullet point will be deleted and replaced with the following. · Class C shares of non-money market funds may be exchanged for Class C shares of the Wells Fargo Advantage Money Market Fund. · Class C shares of non-money market funds may no longer be exchanged for Class A shares of a Wells Fargo Advantage Money Market Fund. AWR040/P1601S2 Please file this Prospectus Supplement with your records. WELLS FARGO FUNDS TRUST WELLS FARGO ADVANTAGE SPECIALIZED FINANCIAL SERVICES FUND WELLS FARGO ADVANTAGE SPECIALIZED TECHNOLOGY FUND Class C Supplement dated April 30, 2010, to the Prospectus dated March 1, 2010, as previously supplemented on January 13, 2010. This supplement contains important information about the Funds referenced above. The following bullet point appearing in the section entitled “How to Exchange Shares” of the Prospectus states a current exception to the term of the exchange policy that in general exchanges may be made between like share classes of any Wells Fargo Advantage Fund offered to the general public for investment: · Class C shares of non-money market funds may be exchanged for Class A shares of the Wells Fargo Advantage Money Market Fund. Class A shares purchased in such an exchange may only be re-exchanged for Class C shares of non-money market funds. Effective July 1, 2010, this exception will be eliminated, and the bullet point will be deleted and replaced with the following. · Class C shares of non-money market funds may be exchanged for Class C shares of the Wells Fargo Advantage Money Market Fund. · Class C shares of non-money market funds may no longer be exchanged for Class A shares of a Wells Fargo Advantage Money Market Fund. SFR040/P401SP
